[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 224 
November 16, 1929. The opinion of the Court was delivered by
This case comes before this Court on an application for a writ of certiorari to the State Board of Education. The facts necessary for an understanding of the questions involved, briefly stated, are as follows:
On the 8th of March, 1929, and for a period of about five years prior thereto, E.G. Coe was the principal of North Charleston High School, in school district No. 4, Charleston county, State of South Carolina. On the 8th of March, 1929, and for a period of about six years prior thereto, Lois W. Benson was the principal of Chicora Graded School, in said school district; and on said date, March 8, 1929, and for a period of about eleven years prior thereto, Washington Green Pringle was principal of North Charleston Graded School, *Page 248 
in said school district. That at that time, March 8, 1929, C.M. Lepley, F.J. Aichele, W.W. North, Samuel Hughes, and Mrs. Viola Henderson were the legal trustees for said school district, and were acting in such capacity. On the said date, March 8, 1929, the said trustees met for the purpose of electing teachers for the ensuing year, at which meeting the majority of the said trustees, Messrs. W.W. North, Samuel Hughes and Mrs. Viola Henderson, refused to reelect the said E.G. Coe, Lois W. Benson, and Washington Green Pringle, and elected in their place and stead R.C. Henderson, W.B. Goodwin, and Arthur Lanham, The other two trustees voted to retain the old teachers. From the action of the majority of the board of trustees the said E.G. Coe, Washington Green Pringle, and Lois W. Benson appealed to the County Board of Education of Charleston county, and asked that the action of the majority of the said trustees be not confirmed, but that they, the said E.G. Coe, Washington Green Pringle, and Lois W. Benson be allowed to retain their said positions. There was also presented to the County Board of Education of Charleston county a petition signed as follows: "Mrs. Clara A. Heath, on behalf of School Improvement Association, Chicora Graded School and the parents and pupils in said school; Mrs. A.S. Thomas, on behalf of School Improvement Association, North Charleston Graded School and the parents and pupils in said school; Mrs. F.J. Aichele, on behalf of School Improvement Association Rosemont Graded School and the parents and pupils in said school; Mrs. C.M. Watson, on behalf of Parent-Teachers Association of North Charleston High School and the parents and pupils in said school." In the petition by the last-named parties it was alleged that the said Arthur Lanham, R.C. Henderson, and W.B. Goodwin were without sufficient experience to serve as principals of the schools named, and alleged that the teachers who were not re-elected, by their experience, ability, and training, were better fitted to perform the work than the newly chosen *Page 249 
principals; that the schools had prospered under the old principals, and their work had been very satisfactory to the parents of the children attending the said schools, and most beneficial to the pupils of the schools and mentioned other splendid things concerning said teachers and their long and faithful work. The petition charged the trustees who voted for the newly elected teachers with having acted with improper motives, but the record discloses no proof of this charge. In the prayer of their petition, the petitioners asked that the action of the majority of said board of trustees be set aside and disapproved, and that the said E.G. Coe, Washington Green Pringle, and Lois W. Benson be retained; and, further, asked that the board of trustees be instructed by the County Board of Education to carry into effect the action of the County Board of Education.
While the qualifications of the newly elected principals, Arthur Lanham, R.C. Henderson, and W.B. Goodwin is not a question before this Court, it may be stated that they are well qualified to fill the positions to which they were elected.
When the County Board of Education acted upon these petitions, it had before it not only the petition above mentioned, but had before it petitions presented to the trustees by the parents and pupils of the several schools in question, asking for the old teachers to be retained, also the report of the minority trustees, the return of the majority trustees, the minutes of the meeting of the board of trustees when the new teachers were elected, and copies of the recommendations of these teachers.
After consideration, the County Board of Education rendered its decision, and held that the trustees of the school district in question erred in refusing to continue in office the teachers appealing and in electing others in their places, for the reasons stated in the order issued (which order will be reported with the case), and ordered the said contracts made with the said Arthur Lanham, R.C. Henderson, and W.B. *Page 250 
Goodwin canceled, and in the order declared the same null and void, and ordered and directed the trustees to continue in office the said E.G. Coe, Miss Pringle, and Mrs. Benson as teachers in their respective positions held by them and to renew their contracts for the ensuing term.
From this decision and order of the County Board of Education for Charleston County, the majority of said trustees of said school district, No. 4, of Charleston County, appealed to the State Board of Education, and the County Board filed a return to the same, together with all the papers which were before the board of trustees and the County Board of Education.
Upon hearing the matter, the State Board of Education issued the following order:
"We are here confronted with a case involving the statutes of law relative to the powers of the local district board of trustees with reference to the employment of teachers. We have no other course than to make our decision in keeping with the laws of this State governing such matters.
"We, therefore, reverse the action of the County Board of Education of Charleston County."
The matter now comes before this Court on a writ of certiorari
issued by Mr. Justice Stabler, directed to the respondents, and made returnable on the first day of the October, 1929, term of this Court. In said writ it was provided that the writ was issued subject to be quashed for any good and sufficient reason appearing on return day, and respondents duly served notice that motion to quash would be made on return day. In making their return, respondents specifically reserved their rights under this notice, and, when the matter was heard, motion to quash the writ was made, upon the grounds stated in the motion.
Upon due consideration it is the opinion of the Court that the position of the respondents is well taken. It is therefore the judgment and order of this Court that the writ of certiorari herein be, and the same is hereby, *Page 251 
quashed, upon the grounds stated in respondents' motion, which will be reported.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, BLEASE and STABLER concur.